Citation Nr: 0308915	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include as secondary to tobacco use during 
military service or as the result of nicotine dependence 
acquired during service. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In April 1999, the RO denied service 
connection for the cause of veteran's death.  The appellant 
perfected an appeal to the Board.  By a March 2001 decision, 
the Board denied service connection for the cause of 
veteran's death.  The appellant gave notice of appeal of the 
March 2001 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2002, the 
appellant through counsel filed a brief and advanced a number 
of arguments, including the argument that VA erred in 
application of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) to 
appellant's claim.  The Secretary of VA filed a brief in 
March 2002 and advanced a number of arguments that included 
the position that VA complied with the provisions of the 
VCAA.  The appellant through counsel filed a reply in May 
2002.  By Order of the Court dated September 24, 2002, the 
Court vacated the March 2001 Board decision and remanded the 
matter to the Board for readjudication.  Accordingly, this 
matter is back before the Board for readjudication pursuant 
to the Court's Order.  


REMAND

In the Court's September 2002 Order, the Court noted that the 
VCAA modified the Secretary's duties to notify and assist 
claimants and eliminated the well-grounded requirement.  
Therefore, the Court maintained that the August 27, 1998 
development letter, September 1999 Statement of the Case 
(SOC), and October 1999 Supplemental Statement of the Case 
(SSOC) that informed the appellant of the evidence required 
to submit a well-grounded claim fell short of the clear and 
specific notice required by the VCAA and could not satisfy 
the requirements of the VCAA.  The Court further maintained 
that the SOC and SSOC failed to indicate, with the requisite 
specificity, what information or evidence was to be provided 
by the Secretary and what information or evidence was to be 
provided by the appellant.  
The Board notes that the recently decided Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003) invalidated the Board's 
authority under 38 C.F.R. § 19.9 (2002) to obtain evidence 
and cure procedural defects without remanding the matter back 
to the RO.  Accordingly, the Board must remand the matter to 
the RO to cure the procedural defect of improper notice of 
the VCAA and the division of responsibilities between VA and 
the appellant thereunder.

The Board has considered the other arguments advanced by the 
appellant through counsel before the Court.  As has been 
reiterated by all parties, the appellant does not contend 
that the veteran developed cardiovascular disease while he 
was on active duty or within one year of his separation from 
service in April 1946, which ultimately led to his fatal 
cardiac arrest from myocardial infarction; nor does the 
appellant contend that the veteran's alleged use of tobacco 
products during service, in and of itself, caused the 
veteran's cardiac arrest.  Rather, the appellant contends 
that the veteran's cardiac arrest was due to his years of 
heavy tobacco use alleged to have its onset in service.  The 
Board notes that the record contains statements the veteran 
made during the course of medical treatment that he first 
used tobacco products prior to service.  There is also lay 
evidence that the veteran first used tobacco products during 
service.  The RO should consider the presumption of soundness 
in deciding whether or not the veteran acquired a nicotine 
dependence during service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2002).  The RO should consider the 
presumption of aggravation of a pre-existing disability in 
deciding whether or not a nicotine dependence pre-existed 
service and underwent an increase in disability during 
service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2002).  The appellant also maintained before the Court that 
the veteran served in a combat zone aboard a destroyer, 
U.S.S. Liddle, and due consideration should be given to 38 
U.S.C.A. § 1154(b).  There is insufficient evidence in the 
record for a determination as to whether the veteran is 
considered to have actually served in combat during World War 
II.  The RO should verify whether the veteran's conditions of 
service included combat and if so, consider the provisions of 
38 U.S.C.A. § 1154(b) in deciding the appellant's claim.  

After reexamining the evidence of record, the Board has 
decided that the RO should refer the appellant's claim for a 
medical opinion on the question of whether the veteran 
acquired a nicotine dependence in service or a nicotine 
dependence pre-existed service and increased in severity 
during service and is the principal or a contributory cause 
of the veteran's death. 

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO must provide the appellant 
with notice of the Veterans Claim 
Assistance Act of 2000, to include notice 
of what information or evidence is to be 
provided by the Secretary and what 
information or evidence is to be provided 
by the appellant.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159. 

2.  The RO should determine whether the 
veteran's conditions of service included 
combat with the enemy within the meaning 
of 38 U.S.C.A. § 1154(b).  

3.  The RO should arrange for an 
appropriate VA physician(s) to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion as to the following: (i) did the 
veteran clearly and unmistakably enter 
service with a pre-existing nicotine 
addiction; (ii) if the veteran entered 
service with a pre-existing nicotine 
addiction, was there an increase in-
service symptomatology, and if so, did 
that increase represent the natural 
progress of the disorder; and (iii) if 
the veteran did not clearly and 
unmistakably enter service with a pre-
existing nicotine addiction, is it at 
least as likely as not that the veteran 
acquired a nicotine addiction during 
service.  Lastly, a reviewing physician 
should offer comments and an opinion as 
to the following:  (iv) whether the 
veteran's  cigarette smoking was at least 
as likely as not the principal or 
contributory cause of the veteran's 
death.    

4.  In addition to the development 
requested above, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the VCAA.  

5.  Following completion of the requested 
development, the appellant's claim should 
be readjudicated.  If the decision 
remains unfavorable to the appellant, she 
and her representative should be given a 
Supplemental Statement of the Case and 
allowed sufficient time for a response.  
Thereafter, the claims should be returned 
to the Board for further consideration, 
if otherwise in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



